Citation Nr: 1749826	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-22 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for left knee traumatic arthritis, status-post total knee replacement, currently evaluated as 30 percent disability, without consideration from April 1, 2008 to May 1, 2009 (38 C.F.R. § 4.30 (2016)).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This case was previously remanded by the Board in March 2016 in order to schedule a Board hearing at the RO.  In January 2017, the Veteran withdrew his hearing request, and the record does not reflect that he has made a further request to reschedule the canceled hearing.  In view of the foregoing, the Board will proceed with its appellate review of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his left knee status-post total knee replacement, currently evaluated as 30 percent disability.  There is limited evidence of record for a number of years, and the Veteran has reported that his knee symptoms have increased, and that his knee has not recovered from the surgery as he had hoped.  As such, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2009 to the present. 

2.  Schedule the Veteran for a VA orthopedic examination to address the present severity of his left knee disability.  

3.  Thereafter readjudicate the claim.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




